Exhibit 10.4

AMENDMENT 2006-I

BECKMAN COULTER, INC.

DEFERRED DIRECTORS’ FEE PROGRAM

WHEREAS, Beckman Coulter, Inc. (the “Company”), a Delaware corporation,
maintains the Beckman Coulter, Inc. Deferred Directors’ Fee Program (the
“Plan”); and

WHEREAS, the Company now desires to amend the Plan; and

WHEREAS, the Company has the right to amend the Plan in accordance with
Section 13.1 of the Plan.

NOW, THEREFORE, the Plan is hereby amended as follows, effective as of the date
of adoption of this Amendment 2006-I:

Article 6, “Distribution of Accounts” is hereby amended by adding a new
Section 6.4 to read as follows:

 

“6.4 Inability to Locate Participant.

In the event that Beckman Coulter (or the Administrator) is unable to locate a
participant or beneficiary within two years following the date the participant
was to commence receiving payment or delivery pursuant to Section 6.1 the entire
amount allocated to the participant’s accounts shall be forfeited. Furthermore,
if any benefit payment (by check or other form or payment) to a participant or
beneficiary remains uncashed or unclaimed for two years following its delivery
to the last known address of the participant or beneficiary, the amount of such
benefit payment shall be forfeited. Any forfeited amount shall immediately
become the property of the Company. If, after such forfeiture, the participant
or beneficiary later claims such benefit, such benefit shall be reinstated
without interest, earnings or further crediting of dividends, from the date of
the forfeiture. The distribution of such benefits shall thereafter be made in
the manner determined by Beckman Coulter (or the Administrator).”

 

-1-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment 2006-I is hereby adopted this 29th day of
December, 2006.

 

BECKMAN COULTER, INC.

By

 

/s/James Robert Hurley

      James Robert Hurley Its  

Vice President, Human Resources

 

-2-